 


114 HR 918 IH: Social Security Disability Insurance and Unemployment Benefits Double Dip Elimination Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 918 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. Sam Johnson of Texas (for himself, Mr. Young of Indiana, Mr. Kelly of Pennsylvania, Mr. Tiberi, Mrs. Black, Mr. Reichert, Mr. Boustany, Mr. Smith of Nebraska, Mr. Renacci, Mr. Reed, Mr. Schock, and Mr. Ryan of Wisconsin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to prevent concurrent receipt of unemployment benefits and Social Security disability insurance, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Social Security Disability Insurance and Unemployment Benefits Double Dip Elimination Act. 2.Disqualification on receipt of disability insurance benefits in a month for which unemployment compensation is received (a)In generalSection 223(d)(4) of the Social Security Act (42 U.S.C. 423(d)(4)) is amended by adding at the end the following: 
 
(C) 
(i)If for any week in whole or in part within a month an individual is paid or determined to be eligible for unemployment compensation, such individual shall be deemed to have engaged in substantial gainful activity for such month. (ii)For purposes of clause (i), the term unemployment compensation means— 
(I)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and (II)trade adjustment assistance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).. 
(b)Trial work periodSection 222(c) of the Social Security Act (42 U.S.C. 422(c)) is amended by adding at the end the following:  (6) (A)For purposes of this subsection, an individual shall be deemed to have rendered services in a month if the individual is entitled to unemployment compensation for such month. 
(B)For purposes of subparagraph (A), the term unemployment compensation means— (i)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and 
(ii)trade adjustment assistance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).. (c)Data matchingThe Commissioner of Social Security shall implement the amendments made by this section using appropriate electronic data. 
(d)Effective dateThe amendments made by this section shall apply with respect to individuals who initially apply for disability insurance benefits on or after January 1, 2016.  